Citation Nr: 1041442	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  06-07 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a disability rating in excess of 10 percent from 
December 23, 2004 to February 21, 2005 and from April 1, 2005, 
forward, for service-connected chondromalacia patella of the 
right knee with arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad


INTRODUCTION

The Veteran served on active duty from March 1977 to February 
1997.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.

In May 2008, the Veteran was afforded a personal hearing before a 
hearing officer at the RO.  A transcript of the hearing is of 
record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

On October 19, 2010, the Veteran was scheduled for a 
videoconference hearing before the Board.  The Veteran, however, 
called the RO on October 13, 2010, stating that he would like to 
cancel the scheduled videoconference hearing and requested an in 
person travel board hearing.  Accordingly, while the Board 
sincerely regrets the delay, in order to afford the Veteran due 
process, the case must be remanded to the RO for an appropriate 
hearing to be scheduled.


Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a hearing before 
a Veterans Law Judge, in accordance with 
applicable law.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


